        CASE 0:20-cr-00188-SRN Document 28 Filed 08/28/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA

       v.                                                Criminal No. 20-cr-188 (ADM)

GARRETT PATRICK ZIEGLER
___________________________________________

UNITED STATES OF AMERICA

       v.                                                Criminal No. 20-cr-146 (SRN)

FORNANDOUS CORTEZ HENDERSON

            NOTICE TO THE COURT OF POSSIBLE RELATED CASES

       The undersigned attorney hereby notifies the Court and counsel that the above-

captioned cases are related for the following reasons:

■      The cases involving the same act or transaction connected with or constituting a part
       of a common conspiracy, scheme or plan.

■      The cases arising out of the same operative set of facts, behavioral episode or course
       of conduct whether the prior cases are open or closed.

■      The cases stem from an investigation of a common organization and the cases
       involve common personnel and/or factual scenarios.


Dated: August 28, 2020                            Respectfully submitted,

                                                 ERICA H. MacDONALD
                                                 United States Attorney

                                                 /s/ Alexander D. Chiquoine
                                                 BY: ALEXANDER D. CHIQUOINE
                                                 Assistant United States Attorney
                                                 Attorney ID No. 0396420
